1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12   MERYL POMPONIO,                   NO.   2:19-cv-00502 WBS CKD
13                 Plaintiff,

14       v.                            ORDER REFERRING CASE TO VDRP AND
                                       STAYING PROCEEDINGS
15   RALPHS GROCERY COMPANY, as an
     entity and doing business as
16   “Foods Co.”, and DOES 1-50,
     Inclusive,
17
                   Defendants.
18

19
                                 ----oo0oo----
20
21            The court has determined that this case is appropriate

22   for an early settlement conference and will refer the action to

23   the court’s Voluntary Dispute Resolution Program (“VDRP”).

24            IT IS THEREFORE ORDERED that:

25            1.       Within fourteen (14) days of this Order, the

26   parties shall contact the court’s VDRP administrator, Sujean

27   Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the

28   process of selecting an appropriate neutral.    The parties shall
                                       1
1    carefully review and comply with Local Rule 271, which outlines

2    the specifications and requirements of the VDRP.

3                2.    Any party that objects to this referral to the

4    VDRP shall file its objections within seven (7) days of this

5    Order.     Such objections shall clearly outline why that party

6    believes that the action is not appropriate for referral to the

7    VDRP.

8                3.    To avoid the unnecessary expenditure of costs and

9    attorneys’ fees, this action is hereby stayed to provide the

10   parties time to complete the VDRP session.     No later than five

11   (5) days after completion of the VDRP session, the parties shall

12   file a joint statement indicating whether a settlement was

13   reached.

14               4.    The parties shall complete the VDRP session no

15   later than September 9, 2019.     The court hereby resets the Status

16   (Pretrial Scheduling) Conference for October 15, 2019.     If a

17   settlement is not reached through VDRP, the parties shall submit

18   an Amended Joint Status Report no later than October 1, 2019.

19               IT IS SO ORDERED.

20   Dated:   July 2, 2019
21

22

23

24

25

26
27

28
                                        2
